Citation Nr: 0943972	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  02- 19 670	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for a left middle 
finger disorder.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 
1970 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a October 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2003, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, commonly referred to as a 
Travel Board hearing.

In December 2003 and more recently in July 2005, the Board 
remanded the claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.


FINDINGS OF FACT

1.  A June 1998 rating decision denied the Veteran's petition 
to reopen his claim for service connection for a low back 
disorder.

2.  There is additional evidence since that June 1998 rating 
decision, however, which is not cumulative or redundant of 
evidence already on file and that bears directly and 
substantially on this claim - including competent medical 
evidence indicating it is at least as likely as not the 
Veteran's low back disorder is attributable to his military 
service.

3.  The Veteran's knee, ankle and left middle finger 
disorders, however, were discovered many years after service 
and have not been linked by competent medical evidence to his 
service.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied the petition to 
reopen the claim for service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2009).

2.  But there is new and material evidence since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving all reasonable doubt in his favor, the 
Veteran's low back disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

4.  His knee, ankle, and left middle finger disorders, 
however, were not incurred in or aggravated by his service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

For claims, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his possession that might substantiate the 
claims.

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
(CAVC's) reliance on the premise that a deficiency with 
regard to informing a Veteran about what further information 
was necessary to substantiate his claims had a 
"natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence VA would obtain and what 
portions the Veteran must provide did not.  (slip. op. at 
3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), overturned on other grounds in Vazquez-Flores v. 
Shinseki, 2009 WL 2835434 (Fed.Cir.) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 
2005, September 2005, March 2006, and April 2008.  These 
letters informed him of the evidence required to establish 
his claims for service connection and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The most recent April 2008 letter also complied with Dingess, 
as it apprised him of the downstream disability rating and 
effective date elements of his claims.

Further, since the Board is reopening and granting the claim 
concerning the low back disorder, there is no need to discuss 
whether the Veteran also received the type of VCAA notice 
contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), 
including insofar as apprising him of the specific reasons 
this claim was previously denied so he would have the 
opportunity to respond by providing evidence that would 
overcome these prior deficiencies.  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006), where VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  As mentioned, the claim is being 
reopened and granted, regardless, so even were the Board to 
assume for the sake of argument that he did not receive this 
contemplated notice, this is inconsequential and therefore, 
at most, amounts to non-prejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC, on remand, 
obtained his service treatment records (STRs) and VA 
treatment records.  The RO and AMC also obtained his private 
medical records from Charity Hospital and R.G.S., M.D.  There 
is no indication of any outstanding records pertaining to his 
claims.  



VA also afforded the Veteran medical examinations in April 
2006 and March 2008 to determine whether his bilateral knee 
and ankle disorders are attributable to his military service.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

And, as already explained, the claim concerning the low back 
is being reopened and granted, although the Veteran was 
provided a VA examination concerning this claim - including 
in March 2008, irrespective of the requirement that he first 
have new and material evidence to reopen this claim.  
38 C.F.R. § 3.159(c)(4)(iii).  Cf. DeLaRosa v. Peake, 515 
F.3d 1319, 1322 (Fed. Cir. 2008), wherein the Federal Circuit 
Court held that 38 U.S.C. § 5103A(a) does not always require 
VA to assist the claimant in obtaining a medical opinion or 
examination for a Dependency and Indemnity Compensation (DIC) 
claim, but that it does require VA to assist a claimant in 
obtaining such whenever it is necessary to substantiate the 
DIC claim.  The Federal Circuit Court added that there was no 
duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. 
§ 5103A(d) since this provision is explicitly limited to 
claims for disability compensation (service connection), 
which is defined as a monthly payment made by VA to a 
Veteran, and therefore does not pertain to a DIC claim.  Id.  
But see, too, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) 
(holding that, even in the context of a DIC claim, VA must 
also consider that 38 U.S.C. § 5103A(a) only excuses VA from 
making reasonable efforts to provide an examination when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim).

VA did not provide a medical examination to determine whether 
the Veteran's left middle finger disorder is attributable to 
his service.  But the only evidence suggesting an etiological 
link between this disorder and his military service is his 
unsubstantiated lay allegation, which is not credible 
inasmuch as it is not otherwise supported by the record and 
therefore, alone, insufficient to trigger VA's duty to 
provide an examination.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004).



The AMC also substantially complied with the Board's December 
2003 and July 2005 remand directives in further developing 
the claims.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Hence, no 
further notice or assistance is required.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection for a Low Back Disorder

A.	New and Material Evidence

The Veteran originally filed a claim for service connection 
for a low back disability in October 1990.  In an April 1991 
rating decision, the RO denied his claim on the premise the 
disorder was diagnosed too remotely after service to have 
been incurred in service.  A January 1994 Board decision and 
a May 1995 CAVC decision affirmed the denial of the claim.

In October 1995, the Veteran filed a petition to reopen his 
claim.  This petition was denied in a June 1998 rating 
decision.  He did not appeal that June 1998 rating decision, 
so it became final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.200, 20.302, 20.1103.

The Veteran's current appeal concerns his more recent 
petition to reopen this previously denied and unappealed 
claim.  The Board finds that he has submitted new and 
material evidence to reopen this claim, so the Board may 
proceed to reviewing this claim on the underlying merits.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993); and VAOPGCPREC 05-92 (March 4, 1992).



When a petition to reopen a previously denied, unappealed 
claim is presented, a two-step analysis is performed.  The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is new 
and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating "Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim is 
the evidence that has been added to the record since the 
final and binding June 1998 rating decision.  

As the stated basis of that denial was that the condition was 
diagnosed too remotely after service to be considered 
incurred in service, new and material evidence must suggest 
the low back disability dates back to the Veteran's military 
service from 1970 to 1972.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection also may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Since the June 1998 rating decision in question, the Veteran 
has submitted lay statements and VA treatment records dated 
from 1991 to the present.  He also had VA compensation 
examinations in April 2006 and March 2008.  This additional 
evidence is both new and material to the case because it 
relates to an unestablished fact necessary to substantiate 
his claim for service connection for a low back disability 
and raises a reasonable possibility of substantiating this 
claim.  In effect, this additional evidence indicates that, 
despite intervening injuries, his low back symptoms are 
consistent with the injuries he had in service, although his 
condition was not actually diagnosed until after he had been 
discharged from the military.  See, e.g., Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991); see also 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim); and see, too, Justus v. Principi, 3 
Vet. App. 510 (1992) (indicating the additional evidence in 
question is presumed credible for the limited purpose of 
determining whether it is new and material).  So the claim 
for service connection for a low back disability is reopened, 
and the Board will proceed to adjudicate this claim on the 
underlying merits.

B.	Merits

The Veteran claims that he injured his back several times in 
service and that he has had continuous low back pain since 
that time.  For the reasons and bases set forth below, the 
Board finds that the evidence supports his claim or, at the 
very least, is in relative equipoise - meaning about evenly 
balanced for and against his claim, so it must be granted 
with resolution of all reasonable doubt in his favor.  
38 C.F.R. § 3.102.

The Veteran's STRs show he was involved in an automobile 
accident in April 1971.  He complained of low back pain and 
muscle spasms.  X-rays taken following the accident indicated 
no abnormality in the lumbar spine.  He was placed on a 
limited-duty profile for six weeks.  He subsequently received 
treatment for low back pain and spasms again in October 1971 
after falling into a foxhole during training.  He again was 
placed on a limited-duty physical profile.  He received still 
additional relevant treatment in November 1971 for ongoing 
low back pain and spasms.  However, his separation 
examination that same month, November 1971, did not detect or 
list a continuing or chronic low back disorder.  His military 
service ended in January 1972.

After service the Veteran was involved in another automobile 
accident in June 1972.  He fractured the C7 vertebra 
requiring fusion surgery.  He was involved in yet another 
automobile accident in February 1990, resulting in a 
diagnosis of cervical, thoracic and lumbosacral strain.

A January 1991 VA examination found lumbar muscle spasm on 
manipulation but no X-ray evidence of fracture, dislocation 
or other bony pathology.  The examiner diagnosed lumbar pain 
without radiologic changes.  In September 1992 the Veteran 
had surgery - a L4, L5 hemilaminectomy and diskectomy, for a 
herniated nucleus pulposus.

A statement from the Veteran's primary physician, R.G.S., 
M.D., dated in January 1998 states that he had treated the 
Veteran several years prior for neck and back injuries, 
although the records submitted by Dr. R.G.S. that span from 
1974 to 1998 do not show any treatment for a back condition 
until 1997.

The April 2006 VA examiner diagnosed degenerative disc 
disease and opined that the Veteran's low back disability is 
at least as likely as not related to his military service.  
She stated that the rationale for her opinion was that he had 
a history of recurrent episodes of low back pain in service 
and that his parachute jumping and car accident in service 
affected his back.

The March 2008 VA examiner also diagnosed degenerative disc 
disease of the lumbar spine, however, this examiner disagreed 
that the Veteran's low back condition is a result of his 
service.  In discussing the rationale of his opinion, 
this examiner explained that the Veteran did not have a back 
disability in service and did not seek treatment for back 
problems until after his automobile accident in 1990, after 
service.  This examiner also stated that parachute jumping in 
and of itself does not cause bony abnormalities or 
pathologies.

The Veteran's representative strenuously objected to that 
March 2008 examiner's commentary on parachute jumping.  As 
this commentary does little to further the inquiry whether in 
this case the Veteran's degenerative disc disease was caused 
by events in service, the Board will simply disregard the 
commentary as superfluous.

During his March 2003 Travel Board hearing, the Veteran 
testified that he has had continuous low back pain since he 
was in the military.  He asserted that he 
self-medicated with non-steroidal anti-inflammatory drugs 
(NSAIDs) until his accident in February 1990, when he started 
seeking regular treatment at the local VAMC.

Even as a layman, the Veteran is competent to testify having 
experienced chronic low back pain since his military service.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); and Jandreau 
v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).  
And there is no disputing he also had recurring low back pain 
while in service.  Indeed, it is well documented in his STRs, 
further adding to his credibility, aside from his competence.  
Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006).  
See, too, 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. 
App. 67 (1997); and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing competency of lay testimony from the 
weight and credibility of it, which are 
factual determinations going to its ultimate probative 
value).

The April 2006 VA examiner etiologically linked the current 
low back disorder to the Veteran's military service, whereas 
the more recent March 2008 VA examiner disagreed and declined 
to make this correlation.  But the March 2008 VA examiner's 
opinion is apparently based, to a large extent, on an 
inaccurate factual premise - specifically, that the Veteran 
did not have any relevant complaints or receive any pertinent 
treatment while in the military when, in fact, 


this clearly is not the case as it is well documented.  So 
the contrary April 2006 VA examiner's opinion has the proper 
factual foundation and predicate in the record, so it is more 
probative in comparison.  See, e.g., Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
and Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Therefore, certainly when resolving all reasonable doubt in 
his favor, the Board finds that the Veteran's low back 
disability at least as likely as not was incurred in service.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue).  As such, 
the Board is granting the appeal of this claim.

III.  Service Connection for Bilateral Knee and Ankle 
Disorders

Like his low back disorder, the Veteran claims he has knee 
and ankle conditions as a result of parachute jumping in 
service.  But for the reasons and bases discussed below, the 
Board finds no grounds on which to grant service connection 
for these additional disabilities.

The Veteran's STRs show several complaints of knee and ankle 
pain after a parachute jump in March 1971.  However, his 
separation examination in November 1971 was unremarkable 
either by subjective complaint or objective clinical finding 
for any diagnosed knee or ankle disorder.  As his STRs show 
no diagnosis of a chronic knee or ankle disability, these 
records provide evidence against his claim.  38 C.F.R. 
§ 3.303(b).  See also Struck v. Brown, 9 Vet. App. 145, 147 
(1996).

The Veteran's post-service records show an automobile 
accident in June 1972.  Following the accident, he complained 
of weakness in his right leg and diminished sensation in his 
left leg.  He was given 6 weeks of physical therapy to 
strengthen his right quadricep.  Although he claims that he 
was treated by his physician R.G.S., M.D., for his knees and 
ankles during the 1970s and early 1980s, the records 
submitted by Dr. R.G.S.'s office, which include treatment 
from 1974 to 1998, do not indicate of any treatment for the 
Veteran's knees or ankles.  Indeed, there are no records of 
complaints or treatment of the knees until August 2005.  As 
the first diagnosis of a knee disability was some 34 years 
after his separation from service, this substantial lapse of 
time between the conclusion of his military service and 
the onset of his symptoms provides compelling evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  There are no records of complaints or treatment 
for an ankle disability until December 2001.  This 30-year 
lapse between the conclusion of his military service and the 
onset of his symptoms similarly provides compelling evidence 
against this claim.  Id.

And of equal or even greater significance, although the April 
2006 VA examination found degenerative changes of the knee 
and ankle joints, the examiner concluded that these knee and 
ankle disorders are less likely than not related to the 
Veteran's military service because there was no evidence of 
any fractures of the joints in service and no evidence of any 
treatment for the knees or ankles following service (prior to 
the times indicated, long after service).  This VA examiner 
determined, instead, that the Veteran's current knee and 
ankle disorders are most likely related to the normal course 
of the aging process in an individual who, at the time, 
was 54 years old.  Since the examiner based her opinion on a 
thorough review of the record and personal clinical 
evaluation, the opinion constitutes compelling evidence 
against the claims for service connection.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position).

The Veteran's claim cannot be granted as there is no medical 
nexus opinion linking his knee and ankle conditions to his 
military service, nor for that matter has he alleged that a 
medical professional has ever told him that these conditions 
are attributable to his service.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  


Without a supporting medical nexus opinion, the Board simply 
does not have a basis to grant these claims.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board also has considered the Veteran's lay statements.  
Although he no doubt sincerely believes these knee and ankle 
conditions are related to his military service, he is only 
competent to testify about his symptoms (e.g., chronic pain, 
etc.), as he lacks the necessary medical training and 
expertise to also give a probative opinion on the etiology of 
these conditions - especially when, as here, there is 
probative medical evidence in the file expressly discounting 
this notion of a correlation between his current disabilities 
and military service (as opposed to simple aging).  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral knee and 
ankle disabilities.  And as the preponderance of the evidence 
is against these claims, the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeals are denied.



IV.  Service Connection for a Left Middle Finger Disorder

The Veteran claims that he has a left middle finger disorder 
also as a result of parachute jumping in service.  But for 
the reasons and bases discussed below, the Board finds no 
grounds on which to grant this claim either.

The Veteran's STRs show he slammed a door on his left hand in 
May 1971, resulting in some swelling of his first metacarpal.  
The first metacarpal is the thumb.  The report of his 
separation examination in November 1971 does not indicate an 
ongoing, i.e., chronic hand and/or finger condition.  
38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  As his STRs show no complaints, 
treatment or diagnosis of a left middle finger disorder, 
specifically, these records provide evidence against his 
claim.  See Struck v. Brown, 9 Vet. App. at 147. 

Post-service treatment records note that, when the Veteran 
was treated for possible appendicitis in November 1975, he 
had a cast on his left hand for a fracture of the proximal 
phalanx of a finger.  The cast was described as enclosing his 
middle, ring and little fingers on his left hand.  

In August 2001 the Veteran was treated at a local VAMC for 
complaints of a recent left middle finger injury.  X-rays 
found evidence of an old fracture of the proximal phalanx of 
the left middle finger.  In March 2004 he again complained of 
pain in his left middle finger and numbness in his left hand.  
Xrays revealed shortening of the proximal phalanx with healed 
deformity.  A nerve conduction study attributed the numbness 
in his left hand to C6-7 radiculopathy.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (indicating VA 
adjudicators must be able to distinguish, by competent 
medical evidence, the extent of symptoms that is due to 
service-related causes, i.e., service-connected disability, 
from that which is not).




As the Veteran STRs only show an injury to his left thumb, 
not also his left middle finger in service, and his post-
service treatment records clearly indicate an intercurrent 
injury to the left middle finger after service in 1975, there 
is no basis to grant the claim for service connection because 
the resulting disability is attributable to factors unrelated 
to his military service.  As a layman, he is not competent to 
establish this cause-and-effect linkage, himself, between any 
current disability and his military service, especially given 
the clear evidence to the contrary.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

Consequently, as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application, and his appeal of this claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

The claim for service connection for a low back disorder is 
reopened and granted on the merits.

The claim for service connection for a bilateral knee 
disorder is denied.

The claim for service connection for a bilateral ankle 
disorder is denied.

The claim for service connection for a left middle finger 
disorder is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


